Title: To George Washington from Edward Moyston, 4 April 1787
From: Moyston, Edward
To: Washington, George

 

Sir
Philadelphia 4th April 1787

As the Convention of the States is expected to meet in this City in the next Month, I make bold to request your influence with such Gentlemen of your acquaintance as may want Accommodations. I have fitted up Chambers in the most convenient manner, and am certain that they will find it more agreeable than any private Lodging House in Town, as they will always have more Attendants, should their own be out of the way, than are commonly to be found in private Houses, and as I have altered the House they may be as private as in any other. On my arrival in Philadelphia, I found the Cheese which I promised to send, entirely spoiled with the Heat. I sent two by the Sloop Dolphin Captain Steward, of the best quality I could find. Mr Drayton’s Negro having given himself to me, I have transmitted him home to his Master, he says he left some Cloaths at Mount Vernon, and if they are worth the Trouble, you will please to order some of your Servants to forward them to me, I shall send them home by the next Packet. Should you please to make use of any Tavern to Lodge at, I hope for the preference, and could I know that you would, before your Arrival, every thing in my power should be particularly fitted to suit your convenience. In the Philadelphia Paper of this Date is an Advertisement of mine, which I should be glad to have inserted in the Alexandria News Paper for three or four Months and hope you will take the trouble to order some of your People to acquaint the printer of it. Should you have any Commands that I can execute you will please at any time to send your orders to me and they shall be paid the strictest attention to. I am Sir With the greatest Respect Your most Obedient Servant

Edward Moyston

